Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 03/02/2020.  By this amendment, original claims 1-14 are canceled and claims 15-30 are added and therefore, the added claims 15-30 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021, 04/15/2021, 11/18/2020 and 03/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 15 recite(s) the abstract limitations such as “comparing a signal of the component to be investigated and representing the functional behavior of the component to be investigated with a reference signal describing an average functional behavior of identical components; and during the comparing step: determining a comparison variable describing a deviation of the signal from the reference signal, and determining a probability of occurrence of the comparison variable by using a definable distribution of a plurality of such comparison variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical processes but for the recitation of generic computer processor such as “a non-transitory computer program product” (see claim 29) and “non-transitory computer readable storage medium” (see claim 30) .

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical processes but for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas.  

The generic computer can compare two signals in order to determine the different using mathematical process.  Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as ““a non-transitory computer program product” (see claim 29) and “non-transitory computer readable storage medium” (see claim 30) for comparing using mathematical processes. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 15-30 do not recite any additional elements except a generic processor such as ““a non-transitory computer program product” (see claim 29) and “non-transitory computer readable storage medium” (see claim 30) for comparing.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing the comparison.

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 21-30 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Watanabe et al (US 2016/0,140,009)


As per claim 15: 

Watanabe discloses:

A method for investigating a functional behavior of a component of a technical installation, the method comprising the following steps: 
(Watanabe, [0002] … a technology for specifying an abnormal device)
(Watanabe, [0007] … .detecting the abnormality of a device by learning the normal behaviors of the device and detecting behaviors which are different from the normal behavior…)

comparing a signal of the component to be investigated and representing the functional behavior of the component to be investigated with a reference signal describing an average functional behavior of identical components; and 
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 

during the comparing step: 

determining a comparison variable describing a deviation of the signal from the reference signal, and 
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 

determining a probability of occurrence of the comparison variable by using a definable distribution of a plurality of such comparison variables.
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 16: 
Watanabe further discloses:

which further comprises defining the comparison variable as a maximum cumulative deviation (d1) between the signal of the component to be investigated and the reference signal.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 17: 
Watanabe further discloses:
including a plurality of operating parameter values (XRi) as a function of time (t) in the signal of the component to be investigated; including a plurality of reference values ({circumflex over (X)}.sub.Ri) as a function of time (t) in the reference signal; accumulating the operating parameter values (X.sub.Ri) over time (t); accumulating the reference values ({circumflex over (X)}.sub.Ri) over time (t); and determining a maximum cumulative deviation (d.sub.i) between the accumulated operating values X.sub.Ri and the accumulated reference values ({circumflex over (X)}.sub.Ri) as the comparison variable.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 21: 
Watanabe further discloses:

using the signal of the component to be investigated to describe the functional behavior of the component within a specified time interval; and using the reference signal to describe an average functional behavior of identical components within the same time interval.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 22: 
Watanabe further discloses:
which further comprises defining the reference signal as an average over a plurality of signals of a plurality of identical components of the same technical installation.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))


As per claim 23: 
Watanabe further discloses:
which further comprises using another component of the same component type as an identical component.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))


As per claim 24: 
Watanabe further discloses:
which further comprises using another component of the same technical installation as an identical component.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 25: 
Watanabe further discloses:
which further comprises selecting an identical component as a component of another component type or of the same technical installation, the identical component responding in the same way as the component to be investigated to influences including external influences.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 26:  
Watanabe further discloses:
which further comprises detecting an abnormal behavior of the component to be investigated, when the probability of occurrence of the comparison variable is lower than a specified limit value (G).
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 27: 
Watanabe further discloses:
which further comprises determining the distribution of the multiplicity of such comparison variables as follows: 
for multiple time intervals: comparing a signal of a respective time interval representing the functional behavior of at least one identical component with a respective reference signal describing an average functional behavior of identical components within the same respective time interval; and during each comparison: determining a comparison variable describing the deviation of the signal from the reference signal in each case, and determining the distribution of the plurality of such comparison variables based on the multiplicity of comparison variables.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 28: 
Watanabe further discloses:
which further comprises determining the distribution of the plurality of such comparison variables as follows: for multiple components of the same component type: 
comparing a signal of a respective component representing the functional behavior of the respective component with a reference signal describing an average functional behavior of identical components; and during each comparison: determining a comparison variable describing the deviation of the signal from the reference signal in each case, and determining the distribution of the plurality of such comparison variables based on the multiplicity of comparison variables.
(Watanabe, [0047] …the variations, which indicate differences between the estimated values of the measurement values and actual measurement values, are calculated, and the device 80, which has the abnormality sign, is detected based on the difference in the variations between the plurality of devices 80 in which the predetermined item is identical. … variations in the behaviors of the devices 80 are digitized based on the degrees (the variations) of the variations in the measurement values based on the estimated values. Therefore, it is possible to compare the variation in the …)
(Watanabe, [0079] …divergence score calculation module 212 calculates variation divergence scores for the respective devices 80 based on the variation which is calculated by variation calculation module 211. The variation divergence score indicates a degree, in which the variation deviates from the variation of other devices 80, between the variation of the plurality of devices 80 corresponding to the same analysis unit ID. That is, the variation divergence score is a score which indicates the divergence degree from the amount of average variation of the plurality of devices 80. It is possible for the divergence score calculation module 212 to detect the devices 80, which has a variation that is different from those of other devices 80, from among the plurality of devices 80 corresponding to the same analysis unit ID by calculating the variation divergence scores) 
(Watanabe, [0106] …distance of the variation CH of a certain device 80 is large between the plurality of devices 80 corresponding to the same analysis unit ID, it means that the variation CH of the device 80 deviates from the center of the normal distribution of the variation CH of the plurality of devices 80. Accordingly, when the Mahalanobis distance of the variation CH of a certain device 80 is larger than a predetermined value, it is possible to determine that the variation CH of the device 80 is different from the variation CH of another device 80)
(Watanabe, [0138] …. the abnormal device specifying program 210 according to the embodiment compares the variations CH with each other while limiting the plurality of devices 80 in which the predetermined item indicative of the pieces of information of the devices 80 is identical. It is possible to easily extract the plurality of devices 80, in which the predetermined item is identical, according to setting information or the like. Therefore, even when a plurality number of devices 80 are set to the monitoring targets, it is possible to easily detect the device 80 which has the abnormality sign)
(Watanabe, [0104] FIG. 10 is a diagram illustrating the outline of processes performed by the divergence score calculation module 212 and the abnormality determination module 213 illustrated in FIG. 6. In the embodiment, the divergence score calculation module 212 calculates a Mahalanobis distance for each device 80 as the variation divergence score based on the variation CH. Further, the abnormality determination module 213 determines an abnormality for each device 80 by comparing the Mahalanobis distance of the calculated variation CH (referred to as a variation divergence score) with a predetermined value (threshold value))

As per claim 29: 
Watanabe further discloses:
A non-transitory computer program product comprising instructions that when executed by a processor, perform the steps according to claim 15.
(Watanabe, [0058] The nonvolatile memory 202 of the memory 102 includes an area (not illustrated in the drawing) which stores an OS program executed by the CPU 101, and a storage area 210 which stores an abnormal device specifying program which operates on the OS. … The nonvolatile memory 202 includes a hard disk drive (HDD), non-volatile semiconductor memory, and the like)

As per claim 30: 
Watanabe further discloses:
A non-transitory computer readable storage medium comprising instructions stored thereon, that when executed by a processor, perform the steps according to claim 15.
(Watanabe, [0058] The nonvolatile memory 202 of the memory 102 includes an area (not illustrated in the drawing) which stores an OS program executed by the CPU 101, and a storage area 210 which stores an abnormal device specifying program which operates on the OS. … The nonvolatile memory 202 includes a hard disk drive (HDD), non-volatile semiconductor memory, and the like)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2016/0,140,009), , and further in view of Tarshish-Shapir et al. (US 2014/0,136,137).

As per claim 18: 
Watanabe does not disclose
which further comprises determining the comparison variable by using a statistical test.

Tarshish-Shapir discloses:
which further comprises determining the comparison variable by using a statistical test.
 (Fonseka, [0125], Our aim is to develop statistical tests to compare the received signal parameters to known template parameters derived from the known state-transition signals)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known statistical test or Kolmogorov-Smirnov testing  of Tarshish-Shapir  into the testing of Watanabe as one of the method of testing devices.
(Tarshish-Shapir, [0092] … measurement signals are compared to each other by quantitative characteristics, for example: spectral analysis-derived features or statistical test such as Fisher's Kappa and Kolmogorov-Smirnov statistics which provide raw signal characterization, cross correlation with some arbitrary chosen signal, etc. In certain embodiments, the deviation of phase behavior with frequency from linear behavior is calculated and transforms this deviation to error range in nanometers)

As per claim 19: 
Watanabe does not disclose
which further comprises determining the comparison variable by using a Kolmogorov-Smirnov test.

Tarshish-Shapir discloses:
which further comprises determining the comparison variable by using a Kolmogorov-Smirnov test.
 (Tarshish-Shapir, [0092] … measurement signals are compared to each other by quantitative characteristics, for example: spectral analysis-derived features or statistical test such as Fisher's Kappa and Kolmogorov-Smirnov statistics which provide raw signal characterization, cross correlation with some arbitrary chosen signal, etc. In certain embodiments, the deviation of phase behavior with frequency from linear behavior is calculated and transforms this deviation to error range in nanometers)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known statistical test or Kolmogorov-Smirnov testing  of Tarshish-Shapir  into the testing of Watanabe as one of the method of testing devices.
(Tarshish-Shapir, [0092] … measurement signals are compared to each other by quantitative characteristics, for example: spectral analysis-derived features or statistical test such as Fisher's Kappa and Kolmogorov-Smirnov statistics which provide raw signal characterization, cross correlation with some arbitrary chosen signal, etc. In certain embodiments, the deviation of phase behavior with frequency from linear behavior is calculated and transforms this deviation to error range in nanometers)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2016/0,140,009), , and further in view of Tosato et al. (US 2017/0,288,811)

As per claim 20: 
Watanabe does not disclose
which further comprises defining the comparison variable as a maximum Euclidean distance between the signal of the component to be investigated and the reference signal.

Tosato discloses:
which further comprises defining the comparison variable as a maximum Euclidean distance between the signal of the component to be investigated and the reference signal.
(Tosato,  [0425] Embodiments according to the embodiment depicted in FIG. 6 may have differences in terms of complexity compared to existing methods. On the one hand, according to the flow chart of FIG. 6, the received signal needs to be compared with the current boundary log.sub.2M times. If image points exist (see below for more information on image points), a maximum additional log.sub.2M Euclidean distance comparisons are needed. At the end of the algorithm, the Euclidean distance needs to be evaluated log.sub.2M+1 times. If image points exist, a maximum of an additional 2 log.sub.2M Euclidean distances evaluations are needed. Therefore, the computational complexity of the Max-log MAP algorithm according to the algorithm of FIG. 6 is lower bounded by log.sub.2M+1 Euclidean distances evaluation, log.sub.2M boundary comparisons, and is upper bounded by 3 log.sub.2M+1. Euclidean distances evaluation, 2 log.sub.2M comparisons)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known Euclidean’s method for comparing  into the comparing of Watanabe.
(Tosato,  [0425] Embodiments according to the embodiment depicted in FIG. 6 may have differences in terms of complexity compared to existing methods. On the one hand, according to the flow chart of FIG. 6, the received signal needs to be compared with the current boundary log.sub.2M times. If image points exist (see below for more information on image points), a maximum additional log.sub.2M Euclidean distance comparisons are needed. At the end of the algorithm, the Euclidean distance needs to be evaluated log.sub.2M+1 times. If image points exist, a maximum of an additional 2 log.sub.2M Euclidean distances evaluations are needed. Therefore, the computational complexity of the Max-log MAP algorithm according to the algorithm of FIG. 6 is lower bounded by log.sub.2M+1 Euclidean distances evaluation, log.sub.2M boundary comparisons, and is upper bounded by 3 log.sub.2M+1. Euclidean distances evaluation, 2 log.sub.2M comparisons)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See IDS submitted on 08/16/2021, 04/15/2021, 11/18/2020 and 03/02/2020, See International Search Report submitted by Applicant and 892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111